Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 7, 2007 (this “Amendment”), by and between LUMINENT MORTGAGE CAPITAL,
INC., a Corporation organized under the laws of the State of Maryland
corporation (the “Borrower”), and ARCO CAPITAL CORPORATION LTD., a corporation
organized under the laws of the Cayman Islands (the “Lender”).

WHEREAS, the Borrower and the Lender are parties to that certain Amended and
Restated Credit Agreement, dated as of September 26, 2007 (as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings given in the Credit Agreement);

WHEREAS, an indirect subsidiary of the Lender has agreed to increase the amounts
subject to MRAs with certain subsidiaries of the Borrower in a series of
transactions that would cause the Total Outstandings to exceed that which is
permitted as of the date hereof; and

WHEREAS, the Borrower and the Guarantors have therefore requested, and the
Lender has, on terms and conditions set forth herein, agreed to certain
modifications of the Credit Agreement; and

WHEREAS, from and after the Amendment Effective Date (as hereinafter defined) of
this Amendment, the Credit Agreement shall be amended, subject to and upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Credit Agreement shall have the same meanings when used
herein.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Amendment
Effective Date:

(a) Section 1.01 of the Credit Agreement is hereby amended by:

(i) amending the definition of “Commitment” in its entirety to read as follows:

“‘Commitment” means the obligation of the Lender to make Loans pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding on
and after December 12, 2007, up to $16,000,000.00, as such amount may be
adjusted from time to time in accordance with this Agreement.

and

(ii) adding the following definition of “Master Netting Agreement” immediately
after the definition of “Loan”:

“‘Master Netting Agreement’” means that certain Collateral Security, Setoff and
Netting Agreement, dated as of December 7, 2007, (as amended, supplemented and
otherwise modified from time to time) by and among the Lender and Subsidiaries
and Affiliates of the Lender identified collectively therein as the “ACC Group”,
on the one hand, and Borrower, and each of the Guarantors identified
collectively therein as the “Luminent Group”, on the other hand.

and

(iii) amending the definition of “Related Documents” in its entirety to read as
follows:

“‘Related Documents’” means this Agreement, the Note, the Guarantee Agreement,
the Security Pledge Agreement, the Master Netting Agreement and each other
document required to be executed and delivered pursuant to any of the foregoing
agreements, documents or instruments, as well as any amendment or waiver related
to the foregoing.”

and

(iv) amending the definition of “Specified MRA” in its entirety to read as
follows:

“‘Specified MRA’ means any MRA existing at any time between the Borrower or any
of its Subsidiaries as “seller” and any of the Lender, affiliates of the Lender
or counterparties arranged by the Lender as “buyer”.

(b) Section 2.01 of the Credit Agreement is hereby amended by replacing the text
thereof in its entirety with the following:

Section 2.01 The Loans. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make Loans from time to time during the
Availability Period in an aggregate amount not to exceed the lesser of the
Commitment or the Borrowing Base; provided, however, that, on and after
December 7, 2007, the Total Outstandings shall not at any time exceed
$190,000,000.00. Within the limits of this Section, and subject to the other
terms and conditions of this Agreement, the Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.

SECTION 3. Representations and Warranties of the Borrower. The Borrower and each
of the Guarantors represents and warrants (which representations and warranties
shall survive the execution and delivery hereof) to the Lender that:

(a) it has the corporate power and authority to execute, deliver and carry out
the terms and provisions of this Amendment and has taken or caused to be taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment;

(b) no consent of any person (including, without limitation, shareholders or
creditors of the Borrower or any Guarantor), and no action of, or filing with
any governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution, delivery and performance of
this Amendment which has not been obtained;

(c) this Amendment has been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

(d) the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Amendment, no Event of Default or event which
upon notice or lapse of time or both would constitute an Event of Default has
occurred and is continuing; and

(f) on the date hereof, the representations and warranties contained in the
Credit Agreement and in the Related Documents are and will be true, correct and
complete with the same effect as if made on the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case, as of such earlier date.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date above written (the “Amendment Effective Date”), if, and only if:

(a) the Lender shall have received counterparts of this Amendment executed by
the Borrower, the Guarantors and the Lender;

(b) all representations and warranties contained in this Amendment or otherwise
made in writing to the Lender in connection herewith shall be true and correct
in all material respects;

(c) the Lender shall have received such other information, materials and
documentation as the Lender or its counsel may reasonably request, which
information, materials and documentation shall be satisfactory in form and
substance to the Lender and its counsel;

(d) prepayment of Loans and other Obligations under the Credit Agreement shall
have been made no later than December 7, 2007 in amounts sufficient to cause
Total Outstandings to be less than $156,000,000.00 on and as of such date; and

(e) all legal matters incident to the effectiveness of this Amendment shall be
satisfactory to the Lender and its counsel.

SECTION 5. Ratification; Waiver of Defenses; and Release.

(a) The Credit Agreement and the other Related Documents remain in full force
and effect and are hereby ratified and affirmed. The Borrower and each Guarantor
hereby (i) confirms and agrees that the Borrower is truly and justly indebted to
the Lender in the aggregate amount of the Obligations without defense,
counterclaim or offset of any kind whatsoever; and (ii) reaffirms and admits the
validity and enforceability of the Credit Agreement and the other Related
Documents and the Liens in the Collateral which were granted pursuant to the
Related Documents and otherwise.

(b) This Amendment shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Lender or (ii) to
prejudice any other right or rights which the Lender may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein. Except to the extent hereby
waived or modified, the Credit Agreement and each of the other Related Documents
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof.

(c) The Borrower and each Guarantor, on its own behalf and on behalf of its
respective successors and assigns, hereby waives, releases and discharges the
Lender and all of its affiliates, and all of the directors, officers, employees,
attorneys, agents, successors and assigns of the Lender and such affiliates,
from any and all claims, demands, actions or causes of action (known and
unknown) arising out of or in any way relating to the Related Documents and any
documents, agreements, dealings or other matters connected with any of the
Related Documents, in each case to the extent arising (x) on or prior to the
date hereof or (y) out of, or relating to, actions, dealings or matters
occurring on or prior to the date hereof. The waivers, releases, and discharges
in this Section 5 shall become effective regardless of when the conditions to
this Amendment are satisfied and regardless of any other event that may occur or
not occur after the date hereof.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

SECTION 7. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Related
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as each may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 8. Paragraph Headings. The paragraph headings contained in this
Amendment are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement among the parties thereto.

SECTION 9. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 10. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the amendment of the Credit Agreement. There are
no representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

SECTION 11. Severability. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 12. Related Document. This Amendment is a Related Document pursuant to
the Credit Agreement and shall (unless expressly indicated herein) be construed,
administered, and applied in accordance with all of the terms and provisions of
the Credit Agreement.

SECTION 13. Further Assurances. The Borrower and each Guarantor shall, at any
time and from time to time following the execution of this Amendment, execute
and deliver all such further instruments and take all such further action as may
be reasonably necessary or appropriate in order to carry out the provisions of
this Amendment.

SECTION 14. Consultation with Advisors. The Borrower and each Guarantor
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Amendment. This Amendment shall be construed
without regard to any presumption or rule requiring that it be construed against
the party causing this Amendment or any part thereof to be drafted.

SECTION 15. Acknowledgement by Guarantors. Each of the Guarantors hereby
acknowledge that it has read this Amendment and consents to the terms hereof and
further confirms and agrees that the Security Pledge Agreement to which such
Guarantor is a party and all of the Collateral, as the case may be, described
therein do, and shall continue to, secure the payment of all of the Obligations
(in each case, as defined in the Security Pledge Agreement).

SECTION 16. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
a manually executed counterpart.

[The remainder of this page is intentionally left blank]

1

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

     
BORROWER:
 
LUMINENT MORTGAGE CAPITAL, INC.

By:
  /s/ Christopher J. Zyda
 
   



    Name: Christopher J. Zyda
Title: Chief Financial Officer

2







      GUARANTORS:

MERCURY MORTGAGE FINANCE STATUTORY TRUST



      By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer



      LUMINENT CAPITAL MANAGEMENT, INC.



      By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer



      PANTHEON HOLDING COMPANY, INC.



      By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer



      PROSERPINE LLC



      By: /s/ S. Trezevant Moore Jr.



    Name: S. Trezevant Moore Jr.
Title: Chief Executive Officer

MAIA MORTGAGE FINANCE STATUTORY TRUST



      By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer



      SATURN PORTFOLIO MANAGEMENT, INC.



      By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer

MINERVA MORTGAGE FINANCE CORPORATION



      By: /s/ Christopher J. Zyda

          Name: Christopher J. Zyda     Title: Chief Financial Officer    
MINERVA CDO DELAWARE SPV LLC     By: /s/ Christopher J. Zyda



    Name: Christopher J. Zyda
Title: Chief Financial Officer

3





LENDER:

ARCO CAPITAL CORPORATION LTD.
By: Arco Capital Management LLC, its

attorney-in-fact



      By: /s/ Jay Johnston



    Name: Jay Johnston
Title: Chief Executive Officer

4